Respondent’s contention that the petition was defective in that it did not specify the steps taken by the agency to strengthen the parent-child relationship (Family Ct Act § 614 [1] [c]), is unpreserved as respondent never moved to dismiss the petition on such grounds (see e.g. Matter of Gina Rachel L., 44 AD3d 367 [2007]). Were we to review it, we would find that the allegations were more than sufficient to put respondent on notice of the nature of the proceedings against her.
Furthermore, the evidence at the hearing was clear and convincing with respect to both the agency’s diligent efforts and respondent’s failure to plan for her daughter. The evidence showed that the agency made diligent efforts at reunification through referral of respondent to parenting-skills workshops, domestic violence programs, counseling programs, and arranging scheduled visitations (see Gina Rachel L., 44 AD3d at 368). Despite these efforts, respondent continued to deny responsibility for her past neglect of her daughter and lacked insight into her duties as a parent (see Matter of S. Children, 210 AD2d 175 [1994], lv denied 85 NY2d 807 [1995]). Concur — Mazzarelli, J.E, Sweeny, Catterson, Freedman and Roman, JJ.